Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
The Patent Board Decision, filed 5/5/2022, overcomes the rejection of claims under 35 U.S.C. 103. Therefore these rejections have been withdrawn. The 35 U.S.C. 112 (b) rejection has been withdrawn in the Examiner’s Answer filed 11/23/2020. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Patent Board finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Munir et al ("Munir ", US 7359990) in view of Carpentier et al (“Carpentier”, US 20180322136) does not teach an extension machine suitable for use in a development tool system and configured to interoperate with a local development tool extension ("extension") which upon execution on the extension machine performs software development operations on file contents, the extension machine comprising: a processor; a memory in operable communication with the processor; a local extension host agent ("agent") which upon execution with the processor communicates with a remote development tool user interface renderer ("renderer") that resides on a developer machine external to the extension machine; a local extension host ("host") which is configured for operable communication with the local agent and with the local extension and with a local store which has a filesystem containing software development files ("files"); wherein multiple files in the local store are identified in at least one place outside the extension machine by respective uniform resource identifiers ("URI") file IDs, and those URI file IDs get mapped to filesystem paths for use in the local extension to identify the files in order to obtain the file contents; and wherein the local extension host agent, local extension host, local agent, local extension, and local store are each local to the extension machine and remote from the developer machine.
When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444